NOTE: ThiS order is nonpreCedeni,ial.
United States Court of Appeals
for the FederaI Circuit
OLIVER C. GEBHART,
Clo:im,ant-Appell0'.rr,t,
V.
ERIC K. SI~IINSEKI, SECRETARY UF VETERANS
AFFAIRS,
ResponderLt-AppelIee.
2010-7OG7
Appea1 from the United Stat.eS C0u1't of Appea1s for
Vete1'ans C1aimS in case no 09-1631 ChiefJudge WiHiam
P. G1"eone, J1'.
ON MOTION
Befo1'e L[NN, DYK_, and PR.OS'l`, C1lr’cr..cit Jr_1.rIg'es.
P1~;R CUR1A1\/I.
0 R D E R
O1ive1:' C. Gebhz11‘t moves for panel reconeide1'z1tion
and r'eoonSide1'ation en banc of the eou1't'e order Sum1'nz1-
1'ily affirming the decision of the Uni‘r.ed St:1teS Coul't of
AppealS for Vete1'Hn C1aime.

oEBHART v. mm
IT ls 0RDERED THAT:
2
(1) The motion for panel reconsideration is denied.
The request for en banc reconsideration will be circulated
to the full court
(2) A1l other pending motions are denied.
FoR TnE CoUR'r
JU\. 2 2 2911 /S/ Jan H§rba1y
Date J an Horba1y
cc: O1iver C. Gebhart
De1isa M. Sanchez, Esq.
C1erk
'ess2sSSAi%ee°“
JUL 22 2011
.lAN HORB~ALY
Cl.EHi